Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 1 of 22 PageID 588




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

CHRISTOPHER C. ALEXANDER,

       Plaintiff,

v.                                                          Case No: 8:18-cv-639-CEH-JSS

DIANA HEATHER HEATH and
HOLIDAY SURGERY CENTER LLP,

       Defendants.
___________________________________/

                                          ORDER

       This matter comes before the Court on Defendants’ Motion to Dismiss (Doc.

42). In the motion, Defendants request the Court dismiss with prejudice Relator’s

Second Amended Complaint for failure to state a claim.                 Relator responded in

opposition (Doc. 49), and Defendants replied (Doc. 53). The Court, having considered

the motion and being fully advised in the premises, will grant Defendants’ Motion to

Dismiss and grant Relator leave to file a Third Amended Complaint.

I.     BACKGROUND1

       Relator, Christopher Alexander, (“Relator” or “Alexander”) sues Defendants,

Diana Heather Heath and Holiday Surgery Center LLP, for False Claims Act (“FCA”)

violations under 31 U.S.C. §§ 3729(a)(1)(A), (B) and (G); FCA retaliation, and similar


1
 The following statement of facts is derived from the Second Amended Complaint (Doc. 31),
the allegations of which the Court must accept as true in ruling on the instant Motion to
Dismiss. Linder v. Portocarrero, 963 F.2d 332, 334 (11th Cir. 1992); Quality Foods de Centro Am.,
S.A. v. Latin Am. Agribusiness Dev. Corp. S.A., 711 F.2d 989, 994 (11th Cir. 1983).
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 2 of 22 PageID 589




statutory violations under Florida law. Relator is a certified ophthalmic technician

(“COT”) and surgical scrub tech who resides in Spring Hill Florida. Doc. 31 ¶ 6.

Relator was employed by Lazenby Eye Center from January 2004 to January 10, 2018.

Id. ¶ 7. Holiday Surgery Center, d/b/a Lazenby Eye Center (“Lazenby”) is a vision

and eye surgery center owned by Defendant, Dr. Diana Heather Heath (“Defendant”

or “Dr. Heath”). Id. ¶ 9. Lazenby, a doctor’s office performing complete medical eye

exams, cataract surgery, blepharoplasty, diabetic eye exams, glaucoma treatment, and

other eye treatments, has offices located in Holiday and Largo, Florida. Id. ¶¶ 9, 10.

       The Pinellas County Health Program (PCHP), established in 2008 to provide

accessible and affordable health care services, is a primary care program for residents

of Pinellas County. Id. ¶ 23. The PCHP, funded as a federally qualified health center,

provides medically necessary specialty health services including ophthalmologic

services to its patients, such as complex cataract surgery, but not simple cataract

surgery. Id. ¶¶ 24, 25, 26. Lazenby and Dr. Heath (collectively “Defendants”) receive

funds from PCHP for cataract surgeries. Id. ¶ 27.

       Cataracts are an opacity or clouding of a person’s natural lens, which may

prevent a patient from seeing an image formed in the retina. Id. ¶ 31. Cataract surgery

is a procedure to remove a person’s natural lens of their eye and replace it with an

artificial lens. Id. ¶ 32.

       Relator worked for Defendants as a COT and surgical scrub technician. Id. ¶ 28.

His duties included performing a patient’s routine eye exam prior to the patient seeing

Dr. Heath. Id. ¶ 29. As part of the routine eye exam, Relator would test a patient’s
                                           2
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 3 of 22 PageID 590




visual acuity, check intraocular pressure, and complete a refraction process. Id. ¶ 23.

Relator alleges his job responsibilities included convincing and approving patients for

cataract surgery or posterior capsule opacification surgery (“PCO”). Id. ¶ 30.

       The process to approve a patient for cataract surgery includes a comprehensive

visual examination and a Visual Acuity test. Id. ¶ 33. If a patient shows interest in

cataract surgery, a Refraction Test,2 Glare test, and a Potential Acuity Measurement

(“PAM”) test are performed in order to qualify the patient for medically necessary

surgery. Id. ¶ 34. Relator alleges he was instructed by his superiors to assure that

patients failed the refraction test in order to qualify them for cataract surgery that

would be paid for by Medicare or Medicaid. Id. ¶¶ 35–36. If the patient’s eyesight was

able to improve to anything better than 20/50 minus 1 by using the Refraction test,

then a patient would not qualify for surgery paid by Medicare or Medicaid, and a Glare

test is then required to qualify a patient for cataract surgery. Id. ¶¶ 37, 38.

       In order to conduct a Glare test, a Brightness Acuity Test (“BAT”) machine is

used to objectively provide measurements of functional Visual Acuity in three different

light conditions. Id. ¶ 38. At Lazenby, a BAT was conducted using a machine by

Marco Ophthalmic. Id. ¶ 39. Seven years ago, all three BAT machines used to conduct

Glare tests at Lazenby were not working. Id. ¶ 41. Relator complained to his

supervisor, Chris Wegener (“Wegener”), who instructed him to forgo the test but

record that the patient failed the test. Id. ¶ 41. Relator alleges that when a Refraction


2
  A Refraction Test is used to determine the lens power needed to compensate for any
refractive error such as nearsightedness, farsightedness, or astigmatism. Doc. 31 ¶ 35.
                                             3
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 4 of 22 PageID 591




test and BAT test showed scores better than 20/50 minus 1, a BAT re-test would be

conducted when the patient’s eyes were dilated, which would always result in a failing

score. Id. ¶ 46.

       The PAM test is also used to qualify a patient for cataract surgery and is an

indicator of whether surgery would be beneficial to a patient. Id. ¶ 42. Relator alleges

that most of the patients would not show improvement with the surgery, but Dr. Heath

would proceed with the surgery. Id. ¶ 43. In his fourteen years with Lazenby, Relator

is unaware of anyone being denied cataract surgery. Id. ¶ 48.

       Relator alleges he has first-hand knowledge of Defendants’ unlawful practices

of Dr. Heath performing cataract and PCO surgeries on patients with 20/20 vision

who did not qualify for the surgery for purposes of being reimbursed by Medicare and

Medicaid. Id. ¶ 49. About twenty-five percent of all surgeries were performed by Dr.

Heath on patients with 20/20 vision. Id. ¶ 51. Dr. Heath conducted between 15 and

20 cataract and PCO surgeries per week. Id. All patients are billed for BAT tests, which

are not performed. Id. Eighty-five to ninety percent of the surgeries are paid for by

Medicare and Medicaid. Id.

       After working for Lazenby for nearly four years, Relator noticed that a majority

of his workups on patients were being re-examined by Wegener. Id. ¶ 52. When

Relator asked Wegener about this, Wegener explained that Dr. Heath required all

patients who wanted cataract or PCO surgery to be qualified by conducting a BAT test




                                           4
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 5 of 22 PageID 592




with the patient’s eyes dilated to ensure Medicare and Medicaid would cover the

surgery. Id.

       During his employment with Defendants, Relator witnessed Dr. Heath qualify

both eyes for surgery when only one eye qualified and the other had perfect vision, id.

¶ 54; saw Wegener fail both eyes of a patient in order to procure Medicare and

Medicaid insurance payments, id. ¶ 55; saw Dr. Heath perform lens replacement on

patients knowing that the lens replacement would not improve the patient’s vision, id.

¶ 57; and saw Defendants perform various fraudulent cataract and PCO surgeries on

patients that had 20/20 vision, id. ¶ 59.

       Lazenby has a contract with PCHP offering ophthalmology services to qualified

indigent Pinellas County residents. Id. ¶ 60. Relator is aware that Dr. Heath provided

simple cataract surgeries to PCHP patients and billed them as complex cataract

surgeries because simple cataract surgeries are not otherwise covered. Id. ¶ 61. Relator

witnessed Wegener falsifying BAT test results in order to qualify a patient for cataract

surgery covered under PCHP. Id. ¶ 63. Relator is aware that almost all patients covered

under PCHP received a fraudulent cataract surgery. Id. ¶ 64. All patients insured by

PCHP were scheduled for cataract surgery unless they objected to the surgery. Id. ¶ 66.

Relator is aware that Defendants were billing Medicare for BAT tests to PCHP

patients when the BAT machines were inoperable. Id. ¶ 68.

       When a patient shows any retina abnormality, a test is performed to check for

Hypertensive Retinopathy, which occurs when a person’s blood pressure is too high



                                            5
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 6 of 22 PageID 593




causing the retina blood vessels to thicken. Id. ¶¶ 69, 71. Relator claims he was directed

to test for Hypertensive Retinopathy in every patient with any type of elevated blood

pressure, even slight. Id. ¶ 71. In 2014, Defendants purchased an optical coherence

tomography (“OCT”) machine to test for Hypertensive Retinopathy. Id. ¶ 72. Since

the purchase of the machine, Defendants have conducted forty to sixty retina exams

on this machine per week. Id. The costly testing is covered by Medicare, and most of

the tests are unnecessary. Id. ¶ 73.

       Relator also claims to have first-hand knowledge that Defendants code all minor

procedures as microscopic procedures in order to bill at a higher rate to Medicaid and

Medicare. Id. ¶ 74. While employed with Defendants, he only observed two

microscopic procedures being performed, but states that all patient charts reflect minor

procedures as being microscopic procedures. Id. ¶ 75. All minor procedures are

conducted in the surgery center rather than in Dr. Heath’s office in order to charge

Medicare and Medicaid more due to a surgical center fee. Id. ¶ 77.

       Although all follow-up appointments within ninety days of surgery are to be

included in the cost of surgery, Defendants will code surgical follow-up appointments

as unrelated eye problems to bill separately for the appointment. Id. ¶ 79.

       Defendants continue to use paper charts, rather than an electronic medical

record system. According to Relator, this is done to circumvent any type of Medicare

or Medicaid audit of Defendants’ charts and surgeries. Id. ¶¶ 80–83.




                                            6
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 7 of 22 PageID 594




       Relator alleges he became aware of Defendants’ unlawful practices within a few

months of working for Lazenby. Id. ¶ 84. He first noticed Wegener re-examine his tests

and change patient’s Refraction and BAT test results. Id. ¶ 85. After working for

Lazenby for four years, Relator noticed a significant increase in patient files being re-

checked by Wegener. Id. ¶ 86. According to Relator, Wegener explained this was done

because Dr. Heath required all cataract and PCO surgical candidates to be given BAT

tests with dilated eyes to ensure a failing result and guarantee Medicare or Medicaid

coverage for the surgery. Id. Relator voiced his concern with Wegener that he did not

feel comfortable with changing BAT test results or administering tests in such a fashion

to guarantee a failing result solely for the purpose of qualifying the patient for Medicare

or Medicaid coverage. Id. ¶ 87. Relator refused to conduct the BAT tests in that manner

or change BAT test results, and Wegener continued to re-examine his patient files and

change records. Id. ¶ 88. Relator noticed that over the course of his employment with

Defendants that Dr. Heath went from performing four to eight surgeries to performing

almost twenty per week, with the majority being covered by Medicare or Medicaid.

Id. ¶ 89. Relator became more vocal in his opposition to Defendants’ unlawful practice.

Id. ¶ 90. Relator believes his opposition to the unlawful activities is what resulted in

his termination in January 2018. Id. ¶ 93.

       Relator sued Defendants on March 16, 2018. Doc. 1. On June 22, 2020, the

United States declined to intervene in this qui tam action, and the Complaint was

unsealed. Docs. 22, 26. On September 15, 2020, Relator filed a Second Amended



                                             7
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 8 of 22 PageID 595




Complaint asserting six causes of action against Defendants. Doc. 31. The instant

motion followed.

II.   LEGAL STANDARD

      To survive a motion to dismiss under Rule 12(b)(6), a pleading must include a

“short and plain statement of the claim showing that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Labels,

conclusions and formulaic recitations of the elements of a cause of action are

insufficient. Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Furthermore, mere naked assertions are not enough. Id. A complaint must contain

sufficient factual matter, which, if accepted as true, would “state a claim to relief that

is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citation omitted). The court, however, is not bound to accept as true a legal conclusion

stated as a “factual allegation” in the complaint. Id.

      Additionally, Federal Rule of Civil Procedure 9(b) places more stringent

pleading requirements on claims alleging fraud. Fed. R. Civ. P. 9(b). “[U]nder Rule

9(b) allegations of fraud must include facts as to time, place, and substance of the

defendant’s alleged fraud.” United States ex rel. Clausen v. Lab. Corp. of Am., Inc., 290

F.3d 1301, 1308 (11th Cir. 2002) (citation and internal quotations omitted). Plaintiffs

are thereby required to set forth “the details of the defendants’ allegedly fraudulent



                                            8
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 9 of 22 PageID 596




acts, when they occurred, and who engaged in them.” Hopper v. Solvay Pharm., Inc.,

588 F.3d 1318, 1324 (11th Cir. 2009) (internal quotation marks omitted) (citing

Clausen, 290 F.3d at 1310). Failure to satisfy the particularity requirement under Rule

9(b) amounts to failure to state a claim under Rule 12(b)(6). See, e.g., Corsello v. Lincare,

Inc., 428 F.3d 1008, 1012 (11th Cir. 2005).

III.   DISCUSSION

       A. Presentation of False Claims – Count One

       In Count One, Relator alleges Defendants violated 31 U.S.C. § 3729(a)(1)(A)

by knowingly presenting false or fraudulent claims for payment by Medicare or

Medicaid. Relator alleges Defendants knowingly billed Medicare and Medicaid for

fraudulent surgeries and testing, including cataract surgery, PCO surgery, glare testing

using a BAT machine, hypertensive retinotherapy, and microscopic procedures, which

were either not done or were unnecessary. Defendants are alleged to have omitted

information or falsely represented material information to Medicare and Medicaid

when they submitted claims for payment for surgeries performed on patients with

perfect vision. Relator alleges Defendants provided false information to Medicare and

Medicaid regarding Glare tests performed. Relator further alleges that Defendants’

material misrepresentations were made to influence the government to pay for the

procedures from Medicare and Medicaid. Relator asserts that Defendants knowingly

or with deliberate or reckless indifference presented fraudulent claims to the

government for payment from Medicare and Medicaid.



                                             9
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 10 of 22 PageID 597




        In this Circuit, to state a cause of action under § 3729(a)(1)(A), a relator must

 prove three elements:

                (1) a false or fraudulent claim, (2) which was presented, or
               caused to be presented, for payment or approval, (3) with
               the knowledge that the claim was false.

 United States ex rel. Phalp v. Lincare Holdings, Inc., 857 F.3d 1148, 1154 (11th Cir. 2017)

 (citing 31 U.S.C. § 3729(a)(1)(A)). The “‘sine qua non of a False Claims Act violation’

 is the submission of a false claim to the government.” Urquilla-Diaz v. Kaplan Univ.,

 780 F.3d 1039, 1045 (11th Cir. 2015) (quoting Clausen, 290 F.3d at 1311). To state a

 claim in an action under the False Claims Act, Rule 8’s pleading standard is

 supplemented but not supplanted by Federal Rule of Civil Procedure 9(b). See Clausen,

 290 F.3d at 1309. In pertinent part, Rule 9(b) requires a party alleging fraud to “state

 with particularity the circumstances constituting fraud,” but scienter may be alleged

 generally. To satisfy this heightened-pleading standard in an FCA action, the Relator

 must allege “facts as to time, place, and substance of the defendant’s alleged fraud,”

 particularly, “the details of the defendants’ allegedly fraudulent acts, when they

 occurred, and who engaged in them.” Id. at 1310 (quoting Cooper v. Blue Cross & Blue

 Shield of Fla., 19 F.3d 562, 567–68 (11th Cir. 1994)) (internal quotation marks omitted).

        “The [FCA] does not create liability merely for a health care provider’s

 disregard of Government regulations or improper internal policies unless, as a result

 of such acts, the provider knowingly asks the Government to pay amounts it does not

 owe.” Clausen, 290 F.3d at 1309 Thus, the primary inquiry regarding whether a

 relator’s allegations state a claim under this subsection is, did the defendant present (or
                                             10
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 11 of 22 PageID 598




 caused to be presented) to the government a false or fraudulent claim for payment?

 Hopper, 588 F.3d at 1326. To satisfy Rule 9(b)’s heightened-pleading requirements, the

 Relator must allege the “actual presentment of a claim . . . with particularity,” id. at

 1327, meaning particular facts about “the ‘who,’ ‘what,’ ‘where,’ ‘when,’ and ‘how’ of

 fraudulent submissions to the government,” Corsello, 428 F.3d at 1014. Here, review

 of the Second Amended Complaint reveals that Relator wholly fails to allege particular

 facts as to the presentment of any claim to the federal government for payment.

       While Relator generally references that all patients are billed for a BAT test

 which was not performed, that 85 to 90% of surgeries are paid for by Medicare or

 Medicaid, that simple surgeries were billed as complex surgeries, that Defendants

 billed for BAT tests to PCHP when the BAT machines were inoperable, that

 Defendants coded minor procedures as microscopic procedures to bill at a higher

 reimbursement rate, that minor procedures were scheduled at the surgery center to bill

 for the surgical center fee, that surgical follow-up visits were coded as non-surgery

 related eye problems in order to separately bill for the service, and that Dr. Heath went

 from performing four to eight surgeries to twenty per week, Relator fails to allege any

 detail regarding the presentment of a claim to the government for payment by

 Medicare or Medicaid. Failure to sufficiently plead that a claim was submitted justifies

 dismissal of a claim under § 3729(a)(1)(A). Specifically, Relator does not allege the

 “‘who,’ ‘what,’ ‘where,’ ‘when,’ and ‘how’ of fraudulent submissions to the

 government,” Corsello, 428 F.3d at 1014; see Clausen, 290 F.3d at 1311 (amended

 complaint’s failure to identify any specific claims that were submitted to the United
                                            11
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 12 of 22 PageID 599




 States or identify the dates on which those claims were presented to the government

 was a fatal flaw and that the second amended complaint’s addition of conclusory

 statements regarding specified tests being submitted on the “date of service or within

 a few days thereafter,” suffered from the same defect, i.e., insufficient information

 about the actual submission of claims). In affirming the district court’s dismissal of the

 relator’s qui tam complaint, the appellate court in Clausen reasoned that “[i]f Rule

 9(b) is to carry any water, it must mean that an essential allegation and circumstance

 of fraudulent conduct cannot be alleged in such conclusory fashion.” Id. at 1311, 1313.

 Relator’s failure here to provide any specific factual allegations of the presentment of

 the allegedly fraudulent submissions to the government is fatal to his claim. See Corsello,

 428 F.3d at 1014.

        Relator argues that the Eleventh Circuit does not require exact billing data or a

 sample representative claim in order to satisfy Rule 9(b), but rather contends that the

 particularity requirement can be satisfied where a relator’s conversations about billing

 practices and methods with an office manager can form the basis of a relator’s qui tam

 claims. Doc. 49 at 8 (citing United States ex rel. Walker v. R&F Properties of Lake Cty., Inc.,

 433 F.3d 1349, 1360 (11th Cir. 2005)). However, Relator’s Second Amended

 Complaint is devoid of any specific allegations regarding billing practices and

 methods, amounts of charges submitted, dates that charges were submitted, specific

 claims presented to the government to be paid, payments made in response to the

 submitted claims, or copies of any bills or payment. Indeed, Relator does not identify

 a single claim that was presented for payment. Relator does not allege any first-hand
                                               12
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 13 of 22 PageID 600




 knowledge of the Defendants’ billing practices or procedures. To allege fraudulent

 submissions, a relator generally must provide billing details, such as the dates and

 contents of submissions for payment and those employees submitting the bills for

 payments. While Rule 9(b)’s particularity requirement “does not mandate all of this

 information for [each] alleged claim[,] . . . some of this information for at least some

 of the claims must be pleaded in order to satisfy Rule 9(b).’” Clausen, 290 F.3d at 1312

 n.21. Given Relator’s failure to plead any specifics regarding presentment of the

 claims, he fails to satisfy the pleading requirements to assert a fraud claim. Therefore,

 Count One fails to state a claim for presentment under § 3729(a)(1)(A), and it is due

 to be dismissed. Defendants argue that since Relator lacks the personal knowledge or

 indicia of reliability to remedy his failure to allege with specificity the submission of a

 false claim to the government, the claim should be dismissed with prejudice. As

 discussed below, the Court will give Relator an opportunity to amend.

        B. False Record or Statement – Count Two

        In Count Two, Relator sues Defendants for violation of § 3729(a)(1)(B). To

 properly state a claim under this section, a relator must show that “(1) the defendant

 made (or caused to be made) a false statement, (2) the defendant knew it to be false,

 and (3) the statement was material to a false claim.” Lincare Holdings, Inc., 857 F.3d at

 1154 (citing 31 U.S.C. § 3729(a)(1)(B)). For this provision, the FCA defines “material”

 as “having a natural tendency to influence, or be capable of influencing, the payment

 or receipt of money or property.” 31 U.S.C. § 3729(b)(4). Relator’s theory of liability

 under section (1)(B) is that Defendants used false records or statements when they
                                             13
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 14 of 22 PageID 601




 submitted claims for payment to Medicaid, Medicare, and PCHP certifying that a

 Glare test was performed when it was not and certifying that patients qualified for

 cataract or PCO surgery when they had not.

        Although Relator generally alleges that Defendants used false records and

 statements to qualify patients for the cataract and PCO surgeries, Relator’s allegations

 again fall far short of satisfying Rule 9(b)’s particularity requirement. Relator fails to

 identify with specificity any false documentation that was utilized in connection with

 a request for payment by Medicare or Medicaid. Because Relator has not identified

 with particularity any false records or statements to support this claim,3 the Court need

 not address whether the vaguely identified false statements were material to a false

 claim. Count II is due to be dismissed.

        C. Reverse False Claim – Count III

        To establish a reverse false claim cause of action pursuant to 31 U.S.C. §

 3729(a)(1)(G), “a relator must prove: (1) a false record or statement; (2) the defendant’s

 knowledge of the falsity; (3) that the defendant made, used, or causes to be made or

 used a false statement or record; (4) for the purpose to conceal, avoid, or decrease an

 obligation to pay money to the government; and (5) the materiality of the

 misrepresentation.” U.S. ex rel. Matheny v. Medco Health Sols., Inc., 671 F.3d 1217, 1222

 (11th Cir. 2012) (citing 31 U.S.C. § 3729(a)(7); United States v. Bourseau, 531 F.3d 1159,



 3
  The inadequacy of Relator’s allegations is further highlighted by the fact that Count II
 potentially implicates two versions of the FCA, as discussed by Defendants in their response.
 See Doc. 42 at 16 n.8.
                                              14
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 15 of 22 PageID 602




 1164–70 (9th Cir. 2008)). “This is known as the ‘reverse false claim’ provision of the

 FCA because liability results from avoiding the payment of money due to the

 government, as opposed to submitting to the government a false claim.” Medco Health

 Sols., 671 F.3d at 1222 (citation omitted).

        Defendants contend the claim in Count III should be dismissed because Relator

 cites no facts to support it. The Court agrees. In United States v. Lee Memorial Health

 System, No. 2:14-cv-437-SPC-CM, 2019 WL 1061113 (M.D. Fla. Mar. 6, 2019), the

 court dismissed a reverse false claim on the basis that the amended complaint could

 not establish that Lee Health had an obligation to repay the Government. 2019 WL

 1061113, at *7. The court reasoned that Lee Health only had an obligation to repay

 the government if Lee Health submitted and received payment for false claims and the

 relator there failed to demonstrate that Lee Health submitted and received payment

 for false claims. Id. Thus, the complaint in that case did not allege facts from which

 the court could conclude that the defendant was avoiding a payment obligation to the

 government. See also United States ex rel. Childress v. Ocala Heart Inst., Inc., No. 5:13-cv-

 470-ACC-PRL, 2015 WL 13793109, at *6 (M.D. Fla. July 2, 2015) (“Relator simply

 makes legal conclusions that defendants violated § 31 U.S.C. § 3729(a)(1)(G), but

 provides no specific allegations to support his claim.”); United States v. Space Coast Med.

 Assocs., 94 F. Supp. 3d 1250, 1263–64 (M.D. Fla. 2015) (finding that § 3729(a)(1)(G)

 claims failed because the complaint did not plead either a false statement or knowledge

 on the part of defendants). Similarly, in the instant case, Relator fails to allege with

 particularity that Defendants submitted a false claim and that Defendants received
                                               15
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 16 of 22 PageID 603




 payment for the false claim. Thus, the obligation to repay a falsely paid claim is not

 triggered.

        A different outcome was presented in United States ex rel. Stepe v. RS Compounding

 LLC, 325 F.R.D. 699, 709 (M.D. Fla. 2017), where the court found that a reverse false

 claim was sufficiently alleged. In that case, the complaint alleged that “the ‘concrete’

 obligation to repay under § 3729(b)(3) and § 3729(a)(1)(G) was triggered when the

 defendants knew they had received funds to which they were not entitled and retained

 the funds instead of returning them.” Id. The court stated that “[t]hese allegations

 sufficiently set forth an ‘obligation’ within the meaning of § 3729(b)(3), specifically ‘an

 established duty . . . arising from . . . the retention of any overpayment,’ so as to state

 a cause of action for a reverse false claim.” Id. (citations omitted). Notably, the court

 there also found that the complaint sufficiently alleged presentation of a false claim

 and use of false records or statements. Id. at 705–08.

        As discussed above, Relator has not sufficiently alleged that Defendants either

 submitted a false claim for payment by a federal healthcare program or made a false

 statement or record in furtherance of such. Relator has not otherwise pleaded that

 Defendants have any payment obligation to the government or have made any false

 statement in order to avoid that obligation. As a result, Relator does not sufficiently

 plead a violation of 31 U.S.C. § 3729(a)(1)(G) in Count III.

        D. False Claim Retaliation – Count IV

        “Section 3730(h) creates a cause of action for an employee . . . who ‘is

 discharged, demoted, suspended, threatened, harassed, or in any other manner
                                             16
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 17 of 22 PageID 604




 discriminated against in the terms and condition of employment because of lawful acts

 done by the employee . . . in furtherance of an action under [the FCA] or other efforts

 to stop [one] of more violations of [the FCA].” United States ex rel. Hunt v. Cochise

 Consultancy, Inc., 887 F.3d 1081, 1089 n.7 (11th Cir. 2018), aff’d, 139 S. Ct. 1507 (2019)

 (citing 31 U.S.C. § 3730(h)(1)). “In order to show retaliation under the [FCA], the

 plaintiff must show that [he] was ‘discriminated against in the terms and conditions of

 his employment’ for engaging in protected activity.” United States v. HPC Healthcare,

 Inc., 723 F. App’x 783, 791 (11th Cir. 2018) (quoting 31 U.S.C. § 3730(h)(1)). “To

 state a cause of action for retaliation under the FCA, a plaintiff must allege the

 following two elements: ‘(1) [the employee] engaged in lawful acts in furtherance of

 an FCA action or endeavored to prevent at least one violation of the FCA; and (2) [the

 employee] was, as a result, subjected to some form of discrimination in the terms and

 conditions of [his] employment.’” United States v. Prometheus Lab’ys, Inc., No. 8:18-CV-

 2931-VMC-AAS, 2020 WL 6203527, at *7 (M.D. Fla. Oct. 22, 2020) (Covington, J.)

 (citations omitted).

       A retaliation claim under this provision is not required to be pleaded with the

 specificity of Rule 9(b). See U.S. ex rel. Sanchez v. Lymphatx, Inc., 596 F.3d 1300, 1304

 (11th Cir. 2010) (holding that retaliation claim in qui tam action did not depend on

 allegations of fraud). The allegations of relator’s complaints of illegal activity,

 however, must “support a reasonable conclusion that the defendants were aware of

 the possibility of litigation under the [FCA].” Id. at 1304. The FCA prohibits

 retaliation against an employee who “put [his] employer on notice of possible [FCA]
                                            17
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 18 of 22 PageID 605




 litigation by making internal reports that alert the employer to fraudulent or illegal

 conduct,” even if an FCA claim is never filed. Id. at 1304. “But, mere reporting of

 wrongdoing to supervisors, without alleging that the wrongdoing constitutes fraud on

 the government, does not qualify as protected conduct.” Ortino v. Sch. Bd. of Collier Cty.,

 No. 2:14-CV-693-JES-CM, 2015 WL 1579460, at *2 (M.D. Fla. Apr. 9, 2015) (Steele,

 J.). A review of Relator’s allegations indicates he inquired regarding Wegener’s

 repeated re-examination of his files, he complained to his supervisor that he “did not

 feel comfortable” with certain policies of the Defendants, he “became more vocal in

 his opposition to the unlawful activity” during his last years at Lazenby, and he had

 conversations with Wegener prior to his termination in which Relator expressed worry

 about potential fraud. Doc. 31 ¶¶ 86, 87, 90, 91. Additionally, he alleges he believed

 Defendants were violating the FCA and made numerous reports to Wegener and other

 Lazenby officials. Id. ¶ 119. However, such ambiguous statements fall short of putting

 his employer on notice that its conduct constituted fraud on the government and of

 possible FCA litigation.

       Additionally, a claim of retaliation requires the plaintiff to establish “a causal

 connection between the retaliation and the protected activity; that is, [he] must show

 that the retaliation was because of the protected activity.” HPC Healthcare, 723 F.

 App’x at 792 (quotations and citations omitted). Other than Relator’s speculation that

 he “believes that his opposition to the unlawful activities resulted in his termination”

 (Doc. 31 ¶ 93), he fails to allege any ultimate facts to show a causal connection between



                                             18
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 19 of 22 PageID 606




 his complaints and his termination to support a claim of retaliation. Accordingly,

 dismissal of the retaliation claim is warranted.

       E. Florida False Claim Act – Count V

       Relator’s claim of violation of Florida’s False Claims Act as alleged in Count V

 models the federal claims addressed above and requires proof of the same elements

 and the same heightened standard for pleading fraud. See Carrel v. AIDS Healthcare

 Found., Inc., 898 F.3d 1267, 1272 (11th Cir. 2018) (noting that “Florida has enacted a

 parallel statutory scheme with similar provisions” to the False Claims Act, 31 U.S.C.

 § 3729 et seq.); United States v. Sand Lake Cancer Ctr., P.A., No. 8:13-cv-2724-JDW-MAP,

 2019 WL 423156, at *2 (M.D. Fla. Feb. 4, 2019) (“Relator’s claims brought under

 Florida law require proof of the same elements.”); United States v. LifePath Hospice, Inc.,

 No. 8:10-cv-1061-JSM-TGW, 2016 WL 5239863, at *8 (M.D. Fla. Sept. 22, 2016),

 aff’d sub nom. United States v. HPC Healthcare, Inc., 723 F. App’x 783 (11th Cir. 2018)

 (reasoning that because “the statutes govern the same conduct, impose the same

 liability, grant relators the same stake in any potential recovery, and use nearly

 identical language in setting forth the elements of a violation . . . the standards under

 both the Florida Act and the Federal Act are the same”) (citing United States ex. rel.

 Heater v. Holy Cross Hosp., Inc., 510 F. Supp. 2d 1027, 1036 (S.D. Fla. 2007)). Having

 found that Relator has not sufficiently pleaded claims under the federal False Claims

 Act, and that the identical Florida False Claims Act violations are based on the same

 allegations as the federal claims, Count V also fails to satisfy Rule 9(b) and is due to

 be dismissed.
                                             19
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 20 of 22 PageID 607




       F. Whistleblower Violation – Count VI

       Under Florida Statute § 448.102(3), an employer may not take retaliatory

 personnel action against an employee for objecting to or refusing to participate in any

 activity or practice of the employer that violates a law, rule or regulation. In order to

 state a cause of action under the Florida Whistleblower Act (“FWA”), a plaintiff must

 allege that: (1) he “engaged in statutorily protected expression;” (2) he “suffered a

 materially adverse action of the type that would dissuade a reasonable employee from

 engaging in statutorily protected activity;” and (3) “there was some causal link

 between these events.” Rutledge v. SunTrust Bank, 262 F. App’x 956, 958 (11th Cir.

 2008) (citing Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001)).

       As Defendants point out, a relator is required to show that he objected to

 conduct that actually violated a law. See Pierre v. AIDS Healthcare Found., Inc., No. 19-

 62556-CIV-Singhal, 2020 WL 6381557, at *6 (S.D. Fla. Oct. 30, 2020) (“to establish

 the first element of her prima facie FWA case, [relator] must establish that she objected

 to conduct that actually violated a law, rule, or regulation”). Relator’s allegations as

 to Defendants’ violation of a law are vague and conclusory. See, e.g., Doc. 31 ¶ 119

 (alleging he believed that Defendants were violating the FCA). Moreover, to bring a

 cause of action based on a violation of the FWA, “the employee must notify the

 employer about the illegal activity, policy, or practice.” Ramirez v. Bausch & Lomb, Inc.,

 546 F. App’x 829, 832 n.1 (11th Cir. 2013). Like Relator’s retaliation claim discussed

 above, his allegations under the FWA fail to demonstrate that he put his employer on

 notice that its conduct constituted fraud on the government or that there is a causal
                                            20
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 21 of 22 PageID 608




 connection between his protected activity and his termination. Accordingly, Count VI

 is due to be dismissed.

       G. Leave to Amend

       Defendants argue that dismissal of the Second Amended Complaint should be

 with prejudice as Relator has already amended his complaint twice and he lacks the

 personal knowledge or indicia of reliability to cure the deficiencies in his allegations.

       “[A] district court’s discretion to dismiss a complaint without leave to amend is

 ‘severely restrict[ed]’ by Fed. R. Civ. P. 15(a), which directs that leave to amend ‘shall

 be freely given when justice so requires.’” Thomas v. Town of Davie, 847 F.2d 771, 773

 (11th Cir. 1988) (quoting Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 597 (5th Cir.

 1981)). “In the absence of any apparent or declared reason—such as undue delay, bad

 faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

 by amendments previously allowed, undue prejudice to the opposing party by virtue

 of allowance of the amendment, futility of amendment, etc.—the leave sought should,

 as the rules require, be ‘freely given.’” Garfield v. NDC Health Corp., 466 F.3d 1255,

 1270 (11th Cir. 2006) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). Nothing on

 the record before the Court suggests undue delay, bad faith, or dilatory motive on the

 part of Relator, nor that Defendants will be unduly prejudiced if the Court allows

 Relator one more opportunity to amend the complaint. And while Relator has already

 amended his complaint twice, he did so voluntarily, with consent the second time

 (Doc. 30) and without the benefit of an order from the Court. There is no evidence of



                                            21
Case 8:18-cv-00639-CEH-JSS Document 70 Filed 08/13/21 Page 22 of 22 PageID 609




 repeated failure due to previously allowed amendments. Therefore, the Court will

 allow Relator a final opportunity to file a Third Amended Complaint.

       For the reasons stated above, it is hereby

       ORDERED:

       1.     Defendants’ Motion to Dismiss Relator’s Second Amended Complaint

 (Doc. 42) is GRANTED, and Relator’s Second Amended Complaint is DISMISSED,

 without prejudice.

       2.     Relator is granted leave to file a Third Amended Complaint, consistent

 with this Order. The Third Amended Complaint shall be filed within fourteen (14)

 days of the date of this order. Failure to file a Third Amended Complaint within the

 time provided will result in dismissal of this action without further notice.

       DONE AND ORDERED in Tampa, Florida on August 13, 2021.




 Copies to:
 Counsel of Record
 Unrepresented Parties, if any




                                            22
